—Appeal from a decision of the Workers’ Compensation Board, filed July 20, 1990, which ruled that claimant was not discriminated against by his employer.
There is substantial evidence in the record to support the conclusion by the Workers’ Compensation Board that claimant failed to establish that he was discharged because he had filed or was attempting to file for workers’ compensation benefits (see, Matter of Solomon v Cohn, Glickstein, Lurie, Ostrin & Lubell, 97 AD2d 561). As noted by the Board, there was evidence of disciplinary actions taken against claimant and *949the record fails to show the required nexus between claimant’s claim for benefits and his dismissal (see, Matter of Klimczak v General Crushed Stone Co., 114 AD2d 603). We have considered claimant’s remaining contentions and find them to be lacking in merit.
Mahoney, P. J., Casey, Weiss, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.